326 F.2d 86
Elna K. SHULOF, on behalf of herself and all otherstockholders of Cranston Print Works Company whomay be similarly situated, Plaintiffs-Appellants,v.Godfrey S. ROCKEFELLER and Cranston Print Works Company,Defendants-Appellees, and Avery Rockefeller, JamesS. Rockefeller, Edward Lawrence, HaroldMay and Russell C. Smith, Defendants.
No. 130, Docket 28251.
United States Court of Appeals Second Circuit.
Argued Nov. 14, 1963.Decided Nov. 14, 1963.

Before LUMBARD, Chief Judge, and KAUFMAN and HAYS, Circuit Judges.
PER CURIAM.


1
In open court we affirm the judgment of the District Court for the Southern District of New York which declined to exercise jurisdiction and accordingly dismissed the complaint without prejudice.  Both state and federal law support the court's refusal to exercise its jurisdiction to compel the declaration of a dividend by a foreign corporation.  Rogers v. Guaranty Trust Co., 288 U.S. 123, 53 S. Ct. 295, 77 L. Ed. 652 (1932); Weiss v. Routh, 149 F.2d 193 (2d Cir. 1945); Strassburger v. Singer Mfg. Co., 263 A.D. 518, 33 N.Y.S.2d 424 (1942).  Rhode Island is both the state of incorporation and the principal place of business of defendant corporation, and the action properly should have been brought there.


2
Edward Nathan, New York City, for plaintiffs-appellants.


3
Lester Kissel, of Meyer, Kissel, Matz & Seward, New York City (Henry V. Kensing, New York City, and John J. O'Brien, Jr., Belleville, N.J., on the brief, Edwards & Angell, by Edward Winsor, Providence, R.I., of counsel), for defendant-appellee Cranston Print Works Co.


4
Thomas F. Fennell, II, of Shearman & Sterling, New York City, for defendant-appellee Godfrey S. Rockefeller.